DETAILED ACTION
This Office Action is in response to RCE filed October 27, 2020.

Claim Objections
Claims 8-13 and 21-23 are objected to because of the following informalities:
On lines 6-7 of claim 8, “along a height of sidewalls of the vertical openings” should be replaced with another limitation such as “along sidewalls of the pillar structures”, because (a) “the vertical openings”, which are empty spaces, may not have “sidewalls”, while the pillar structures recited on line 5 of claim 8 may have the claimed sidewalls, and (b) “a height” may be redundant.
On lines 9-10 of claim 8, “a bottom surface of the passivation material” should be replaced with, for example, “a bottom surface of the remaining passivation material”, because the passivation material recited on line 2 of claim 8 has been modified by the step recited on lines 4-5 of claim 8.
On line 10 of claim 8, “a top surface of the passivation material” should be replaced with, for example, “a top surface of the remaining passivation material”, because the passivation material recited on line 2 of claim 8 has been modified by the step recited on lines 4-5 of claim 8.
On line 11 of claim 8, “the coating material” should be replaced with “the SOC coating material”.
On line 11 of claim 8, “the vertical opening” should be replaced with “the vertical openings” to avoid indefiniteness.
On line 3 of claim 9, “processing” should be replaced with “process”.
On line 1 of claim 10, “the coating” should be replaced with “the SOC coating”.

On line 2 of claim 10, “the pillar structure” should be replaced with “a pillar structure” or “the pillar structures” to avoid indefiniteness.
On line 3 of claim 10, “the passivation material” should be replaced with “the remaining passivation material”.
On line 1 of claim 11, “the coating” should be replaced with “the SOC coating”.
On line 2 of claim 11, “atoms of carbon” should be replaced with “the atoms of carbon”.
On line 2 of claim 12, “the passivation material” should be replaced with “the remaining passivation material”.
On line 3 of claim 12, “atoms of carbon” should be replaced with “the atoms of carbon”.
On line 4 of claim 12, “the passivation material” should be replaced with “the remaining passivation material”.
On lines 4-5 of claim 12, “the passivation material” should be replaced with “the remaining passivation material”.
On line 5 of claim 12, “the pillar structure” should be replaced with “the pillar structures” or “a pillar structure” to avoid indefiniteness.
On line 6 of claim 12, “the passivation material” should be replaced with “the remaining passivation material”.

On line 10 of claim 12, “the deposited coating” should be replaced with “the deposited SOC coating”.
On line 2 of claim 13, “atoms of carbon” should be replaced with “the atoms of carbon”.
On line 1 of claims 21-23, “implanting atoms further” should be replaced with “the implanting atoms further”.
Appropriate correction is required.

Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO MONTHS from the mailing date of this letter.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY C KIM whose telephone number is (571) 270-1620.  The examiner can normally be reached on 8:00 AM - 6:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/J. K./
Primary Examiner, Art Unit 2815
/JAY C KIM/
Primary Examiner, Art Unit 2815

March 24, 2021